ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 9 July 2020 which claims foreign priority to TW109120418 filed 17 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a propulsion body, comprising a housing with a propulsion fan disposed in the housing, an airflow suction port and an airflow discharge port, wherein the airflow suction port and the airflow discharge port are respectively located on opposite sides of the housing; a first-layer flow guiding assembly, comprising: a front flow guiding ring, disposed outside the airflow discharge port of the housing and having a first axis, wherein the front flow guiding ring is adapted to swing relative to the airflow discharge port along a first rotation axis, and the first rotation axis intersects the first axis; and at least one first-layer flow guiding plate, fixed in the front flow guiding ring and extending along the first rotation axis; and a second-layer flow guiding assembly, comprising: a rear flow guiding member, disposed on a side of the front flow guiding ring opposite to the airflow discharge port, wherein the front flow guiding ring is located between the rear flow guiding member and the airflow discharge port, the rear flow guiding member has a second axis coaxial with the first axis, the rear flow guiding member is adapted to swing relative to the airflow discharge port along a second rotation axis, the second rotation axis intersects the second axis, and the first rotation axis and the second rotation axis are not parallel to each other; and at least one second-layer flow guiding plate, fixed in the rear flow guiding member and extending along the second rotation axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-9 depend from claim 1 and are therefore also found allowable.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/23/2021